Title: To Benjamin Franklin from Pierre-Charles L’Enfant, the Chevalier de Villefranche, and the Chevalier de Rochefontaine, [c. 16 January 1784]
From: L’Enfant, Pierre-Charles,Genton de Villefranche, Jean-Louis Ambroise de,Béchet de Rochefontaine, Etienne-Nicolas-Marie
To: Franklin, Benjamin


          
            [c. January 16, 1784]
          
          Mrs. L’Enfant, de Villefranche et de Rochefontaine Se sont presentés pour assurer Monsieur le Docteur franklin de leurs devoirs respectueux, à leur arrivée d’amerique—
        